Citation Nr: 0318025	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  01-01 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
January 1972 and from November 12 to 19, 1980.

This appeal arose from an October 2000 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for PTSD.  In March 2001, the veteran testified at 
a personal hearing at the RO.  In October 2001, the Board of 
Veterans Appeals (Board) remanded this case for additional 
development.  In March 2003, the RO issued a supplemental 
statement of the case (SSOC) which informed the veteran of 
the continued denial of his claim.


FINDING OF FACT

The veteran's diagnosed PTSD cannot be related to his period 
of service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.304(f) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he suffers from PTSD as a direct 
result of traumatic combat experiences that occurred during 
his tour of duty in Vietnam.  Therefore, he believes that 
service connection for PTSD should be awarded.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.

Factual background

The veteran's DD-214 form indicated that he had received the 
National Defense Service Medal, the Vietnam Service Medal and 
the Vietnam Campaign Medal.  However, there was no indication 
that he had received any combat citations or badges.  His 
military occupation was listed as telecommunications 
switchboard operator.  His 201 file indicated that his duties 
in Vietnam consisted of switchboard operator.  His service 
medical records are completely silent as to any complaints of 
or treatment for a psychiatric disorder.  

The veteran filed his claim for PTSD in 1999.  The treatment 
records developed after service showed complaints of 
nervousness in October and December 1980.  No psychiatric 
disorder was diagnosed.  PTSD was first diagnosed in 1998.

In November 1999, a former service comrade, R.D.L., submitted 
a statement in which it was noted that he had served with the 
veteran between May and August 1970.  He stated that the 
veteran had volunteered to go on "ambush missions" and that 
he had witnessed him going on these missions.  He stated that 
he knew that the veteran had been on patrol with a Lt. James 
who was killed, although he admitted that he had not 
witnessed this.  While they were at Chu Chi, they had come 
under mortar fire.  He also referred to Viet Cong soldiers 
who had appeared through tunnels and that he was one of the 
men that had pursued them; while he did not know if the 
veteran had ever seen this, these incursions were very 
frequent.  He also mentioned that the veteran had told him 
about firing on a village.

The veteran submitted a stressor statement in November 1999.  
He stated that

After being processed, I was assigned to the 86th 
Signal Battalion of the 25th Infantry Division, 
stationed at Chu Chi.  I was a telephone 
switchboard operator, but also volunteered to go on 
patrols and ambushes in the bush.  The ambushes 
that I would go on would be foot missions within 
three or four kilometers of Chu Chi.  It was during 
one of these ambush patrols that the incident that 
has formed the most pervasive nightmare occurred.  
We were in the middle of a fire fight and a First 
Lieutenant James, a fine black officer, was shot 
while dashing from one position to another.  He was 
shot in the chest and died in my arms.  This was 
May or June of 1970.  (A search of names on the 
wall indicates that this may have been R. H. J., 
Jr., a First Lieutenant from Madison, Alabama, or 
S. A. J., Jr., a First Lieutenant out of Raleigh, 
North Carolina.)  I have a haunting memory of this 
incident.  This fire fight would have occurred in 
May, June or July of 1971, and could be verified by 
unit altercation reports.

He then indicated that he was transferred to Long Bihn, where 
he was part of a convoy to the village of Chu Lang.  On the 
way, they passed through a village.  He was manning the 60 mm 
machine gun when he heard weapons fire.  He stated that he 
did not know what was going on and was afraid that he had 
been hit.  He stated that he went berserk and fired at the 
village.  He did not know whether or not he had killed 
anyone; despite that, the memory continued to haunt him.  He 
also referred to Viet Cong soldiers popping out of tunnels 
that traveled beneath the base camp at Chu Chi.  He did not 
go after them, but they scared him to death.  Once while on 
guard duty, he and one of his buddies saw a Viet Cong soldier 
pacing the distance between the tower and a landmark in order 
to guide mortar fire.  They decided to shoot him and the 
veteran killed him.  Finally, he referred to an incident on 
his first ambush mission when a bullet landed between his 
legs; he stated that he was so frightened that he had 
urinated on himself.

In March 2001, the veteran testified at a personal hearing at 
the RO.  He repeated his claimed stressors and testified 
about his symptoms.

In November 2001, a statement was submitted by G. P. J., in 
which it was indicated that he had been on a convoy in April 
1971.  The convoy came under fire and the 60 mm guns tore the 
village apart.  There was no mention made of the veteran.

Included in the record was a list of Army casualties for 
those named "Lt. James."  R. H. J., a Caucasian lieutenant, 
was noted to have been killed in November 1971.  S. A. J., 
another Caucasian, was killed in December 1966.

In November 2002, the RO requested that the U.S. Armed 
Services Center for Research of Unit Records (USASCURR) 
attempt to verify the April 1971 convoy incident (where the 
veteran had fired a 60 mm machine gun into a village).  He 
had also said that he had killed a young boy who had been 
running across the street during this incident with a bag of 
explosives.  It was noted that at the time of this incident, 
the veteran had been the switchboard operator assigned to the 
52nd Signal Battalion in Ch-Lang Vietnam.  In March 2003, the 
USASCURR responded.  Enclosed with the response was the 
Operational Report-Lessons Learned submitted by the 52nd 
Battalion for the period ending in April 1971.  This report 
indicated that there were 20 enemy initiated activities 
reported during the preceding 6 month period.  However, they 
were unable to document the incident as described by the 
veteran.  They stated that they had been unable to document 
the veteran's exact unit assignment during his tour in 
Vietnam; he was there from April 1970 to April 1971.  
However, the May 1970 morning reports from the 52nd Battalion 
do not list him as being assigned to the unit.  


Relevant laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103A & 5017 (West 2002)) (VCAA) was signed 
into law.  This enhanced the notification and assistance 
duties of VA towards claimants.  After a review of the 
record, it is found that these duties have been met in this 
case.

In this case, the veteran was provided with a statement of 
the case (SOC) in January 2001 and with supplemental 
statements of the case (SSOC) in July 2001 and March 2003.  
These explained what laws and regulations had been relied 
upon in deciding his claim, indicated what evidence was of 
record and explained why that evidence had not substantiated 
the claim.  The veteran also had an opportunity to present 
his arguments at a personal hearing in March 2001, at which 
time it was explained to him what evidence was needed to 
support his claim.  Additionally, this case was remanded by 
the Board in part so that he could be provided notice of the 
VCAA provisions.  This remand also made it clear what 
evidence was still needed in order to substantiate his claim; 
it was also made clear what evidence and information VA would 
obtain and what evidence and information the veteran could 
provide in support of his claim.  The RO also sent the 
veteran correspondence which spelled out these various duties 
in October 2001.  Finally, the SSOC of March 2003 contained 
the post-VCAA regulations.

Therefore, it is found that the veteran has been properly 
informed of what evidence and information VA would obtain and 
what evidence and information he could provide in order to 
support his claim.  Therefore, it is found that further 
development to meet the requirements of the VCAA is not 
needed.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Discussion

After a careful review of the evidence of record, it is found 
that that evidence does not support a finding of entitlement 
to service connection for PTSD.  The objective evidence of 
record does not suggest that the veteran was engaged in 
combat.  "Engaged in combat with the enemy" has been 
defined as requiring that a veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
In the instant case, the evidence indicates that the veteran 
was engaged in a noncombat military occupation, namely 
telecommunications switchboard operator.  There is no 
indication that he received any wounds or any combat 
citations or badges.  The veteran has claimed that he had 
volunteered to participate in ambush missions; a service 
comrade stated that he had seen the veteran leave on 
"missions," although he admitted that he had never 
witnessed any of them.  The objective evidence of record does 
not substantiate these claims.  The veteran's personnel 
records make no mention of his participation in any duties 
outside his military occupation.  He had stated that a "Lt. 
James," a black officer, had been shot in the chest and had 
died in his arms during one of these missions.  He then 
provided two potential full names; however, both of the 
officers named, according to casualty lists were Caucasian.  
Moreover, one died in November 1971 (after the veteran left 
Vietnam) and the other had died in 1966 (some three years 
before the veteran arrived in Vietnam).  The veteran had also 
referred to an incident in April 1971 where he had fired on a 
village with a 60 mm machine gun while traveling with a 
convoy.  Another veteran indicated that he had been on this 
convoy; however, he failed to mention the presence of the 
veteran.  Significantly, the USASCURR was unable to verify 
that this incident had occurred.  He also made mention of 
shooting a VC soldier while on guard duty and of having seen 
VC come out of tunnels at the base camp; however, he has 
never provided detailed information, such as dates, times and 
others involved, which is essential for verification, despite 
having been requested to do so (see the October 2001 RO 
correspondence).  Since there is no evidence that the veteran 
had been engaged in combat with the enemy, there must service 
records or other credible sources that corroborate his 
claimed stressors.  See Moreau v. Brown, 9 Vet. App. 389 
(1996); aff'd 124 F.3d 228 (Fed. Cir. 1997).  As the 
preceding as established, no such corroboration is available 
in this case.  

The Board does note that the record is replete with diagnoses 
of PTSD.  However, these diagnoses are not supported by the 
documentation of a corroborated stressor. Therefore, no 
probative weight can be afforded to these diagnoses.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
[recognizing the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."]

As a consequence, it is found that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for PTSD.  


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

